Citation Nr: 1705239	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-40 327	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for skin problems on the face, arms, and legs (also claimed as eczema and dry skin).

2.  Entitlement to service connection for shin splints.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic adjustment disorder with sleep insomnia (previously claimed as posttraumatic stress disorder).

4.  Entitlement to an evaluation in excess of 10 percent for asthma/pulmonary obstruction.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease at L5-S1.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to June 2005.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.


FINDING OF FACT

On October 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In this case, the Veteran indicated that he wanted to "stop and not proceed" with the appeal.  See October 2016 written statement.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to service connection for skin disability of the face, arms, and legs and for shin splints, and entitlement in increased ratings for chronic adjustment disorder with insomnia, asthma or other pulmonary disability, and degenerative disc disease at L5-S1, is dismissed.



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


